      Case 5:19-cv-00129-TBR Document 1 Filed 09/12/19 Page 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH

                                   (FILED ELECTRONICALLY)


                  5:19-cv-129-TBR
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                              PLAINTIFF

vs.


BONITA B. CHAMBERS                                                                DEFENDANTS
F/K/A BONITA B. POPHAM
258 Almo Road
Almo, KY 42020-9545

CREDIT VENTURES, LLC
SERVE: Mason, Schilling & Mason Co., LPA
Attorney for Judgment Creditor
5181 Natorp Blvd., Suite 202
Mason, OH 45040



                              COMPLAINT FOR FORECLOSURE


         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”) and formerly known as Farmers

Home Administration (“FmHA”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

         3.     RHS is the holder of a promissory note (“the Note”) executed for value on July

28, 1988 by Defendant Bonita B. Chambers, formerly known as Bonita B. Popham (“the
   Case 5:19-cv-00129-TBR Document 1 Filed 09/12/19 Page 2 of 5 PageID #: 2




Borrower”). The principal amount of the Note was $31,000.00, bearing interest at the rate of

9.500 percent per annum, and payable in monthly installments as specified in the Note. A copy

of the Note is attached as Exhibit A and incorporated by reference as if set forth fully herein.

        4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

August 1, 1988, in Mortgage Book 172, Page 2260, in the Office of the Clerk of Calloway

County, Kentucky. Through the Mortgage, the Borrower, unmarried, granted RHS a first

mortgage lien against the real property including all improvements, fixtures and appurtenances

thereto at 258 Almo Road, Almo, Calloway County, Kentucky (the “Property”) and described in

more detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated

by reference as if set forth fully herein.

        5.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.      In February 2011, the Borrower, for value, executed and delivered to RHS a

Reamortization Agreement which changed the terms of the original Note. Specifically, the

unpaid principal and the unpaid interest were combined for a new principal amount of

$33,801.28, and the amount of the monthly installment payment was increased to $428.93. A

copy of the Reamortization Agreement is attached as Exhibit D and incorporated by reference as

if set forth fully herein.

        7.      The Borrower has defaulted on the Note, Mortgage and Reamortization

Agreement by failing to make payments when due.

        8.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other
                                                 2
   Case 5:19-cv-00129-TBR Document 1 Filed 09/12/19 Page 3 of 5 PageID #: 3




sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.

       9.      In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       10.     The unpaid principal balance on the Note is $19,241.68 with accrued interest of

$1,306.60 through August 20, 2019 with a total subsidy granted of $19,620.56, late charges in

the amount of $121.61, and fees assessed of $575.95, for a total unpaid balance of $40,866.40 as

of August 20, 2019. Interest is accruing on the unpaid principal balance at the rate of $3.5116

per day after August 20, 2019.

       11.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       12.     The United States’ mortgage enabled the Borrower to purchase the property and is

therefore a purchase money mortgage. The United States is unaware if the Borrower has a

spouse, but even if such spouse existed, pursuant to KRS 392.040(1), any surviving spouse shall

not have a spousal interest in land sold in good faith after marriage to satisfy an encumbrance

created before marriage or to satisfy a lien for the purchase money.

       13.     Defendant Credit Ventures, LLC may claim an interest in the Property by virtue

of a Notice of Judgment Lien recorded on December 24, 2014 in General Book 1035, Page 598

in the Calloway County Clerk's Office, a copy of which is attached as Exhibit E. The interest of

this Defendant is inferior in rank and subordinate in priority to the first mortgage lien on the

Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and assert its

interest in or claim upon the Property, if any, and offer proof thereof, or be forever barred.


                                                  3
   Case 5:19-cv-00129-TBR Document 1 Filed 09/12/19 Page 4 of 5 PageID #: 4




        14.       There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

        WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

        a.        In rem judgment against the interests of the Borrower in the Property in the

principal amount of $19,241.68, plus $1,306.60 interest as of August 20, 2019, and $19,620.56

for reimbursement of interest credits, late charges in the amount of $121.61, and fees assessed of

$575.95, for a total unpaid balance due of $40,866.40 as of August 20, 2019, with interest

accruing at the daily rate of $3.5116 from August 20, 2019, until the date of entry of judgment,

and interest thereafter according to law, plus any additional costs, disbursements and expenses

advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and




                                                    4
   Case 5:19-cv-00129-TBR Document 1 Filed 09/12/19 Page 5 of 5 PageID #: 5




        f.   That the United States receive any and all other lawful relief to which it may be

entitled.


                                           UNITED STATES OF AMERICA

                                           RUSSELL M. COLEMAN
                                           United States Attorney


                                           s/ William F. Campbell
                                           William F. Campbell
                                           Katherine A. Bell
                                           Assistant United States Attorneys
                                           717 West Broadway
                                           Louisville, Kentucky 40202
                                           Phone: 502/582-5911
                                           Fax: 502/625-7110
                                           bill.campbell@usdoj.gov
                                           Katherine.bell@usdoj.gov




                                              5
     Case 5:19-cv-00129-TBR Document 1-1 Filed 09/12/19 Page 1 of 3 PageID #: 6


                                                UNITED STATES DEPARIIIBNT OF AGRICULTURE
Form FmHA 440.16                                        FARMERS HOME ADMINISTRATION
{Rev. ll-10.75)
                    KIND OF LOAN
 Typc:3H                                                    PROMISSORY NOTE
                 Purruent to:
 n    Conrolidetcd Frrm end Rurd
 -    Dcrclopmcrrt Act.
      fitlc V of thc      Hoaring Act of 1949.
                                                                                                           28
                                                                                  Dato             'IrIy
                                                                                                              rnd
     FOR VALT E RECBIVED, tho undorsigrrod (whethor 04? or molc pcrsont, hcrqin celted "Eorowcri) lglntly
,.dr;[i, piomisc to pei io ttie   ttil Unitid stetce of A,mcrlca, rcting tkouth tho Farmarr Homc Adnrinirtratlon,
                                           "ia.r "f
thltod Strtcs D?p.rtmmt of Agriculturc, (herein crlled thc 'Govcnmcnt') et itr officc in


                                                                                                ..-----.
                 or ffiltsU;.o@g-i*:j*-jj--,
ftrE pRrNcrplr.srnr                                                               :.. :.,: :--.

DoLUtRs (t 3l*-9.99;-99-L-.L.L-j-i...i...ljii ..
                                                 .-1j.- ), plur INTERBIIT on tho UMAID If,'INCIPAL of
NINE AI.ID ONE-IUILI-:: J*    PERcENT ( .9'59.q0_ %) PER AI{NI,IIII.



prymont of thc erid Principat and Intsrert rhlt bc as agreed betwecn thc Borrower and thc Govcrnrncnt ustng onc of fou:
altirnativcr as indicstcd bclow: (chcck ooc)
tr I. Princlprl and Intorert i.y*ontr rf,"U Uc dcferrcd, The firrt irlstslLrent shrllbG sll accrucd intcrest rnd shdl bc duo
(xl-,re,t9_.PrymentofPrindprlmdlatcraccruodIntcrcstghallbch-.-.-_
instellmGotr as indicrtcd in the box below)

tr   II.     hincipal rnd lntercrt psymcnts Odl be dcfenerl. Thc intoroct accrued to                                                 19-
dgll bc *dded ro the Prtnslpd.   Such now Prlnclpel and later aicrucd Intcrcst sf.rall b9 PlYablc in--:--regulal
                                                                                                         ontor the amount of
arnorilzrd tn*tallmontr on lho detos indicatod in tt c Uoi Uelo,".-tioiioweiauttroiizes thiGbvernment lo

ruch nerv Principrl hercin            S-                              and the amount of nrsh regutrr installmentt in the box below,
when such amountr havc bccn detcrmlncd.

n m.         hyment of Intcr"rt rtrslt not hc defcrrcd, Instrllmente of rccrued Intcrcrt rtralt be Pafobls on thc

of   cectr                           bcginning on                                 ,!g-,throuP,l9-'
Prlncipst gnd latol rccrusd Iniercst shall bo paid ln                               inrtrltmcsts   $   indicstEd in the box below;
             --_-
                              shrll not bc doferrcd. Princlpal rnd lnterest slull bc prid in                       lnltallments as indicrlsd
                                                                                               ---196-

             2S7.AA                                                                  ergft-        ?a--,19                       -99   ,urd

$    _e57,          q0,   .   ..      .-. .. ..           - .-.   thcrsaflcr
unrlt the pRINcIpAL urd INTEREST arc fully prtd oxccpt thrt thc FINAL INSTALLMENT of thc
                                                                                         entire ln&btcdncs
                                                    -
cvldcnccd lrcrcby,         if not rooner paid, rSall bc duo rnd myff Lg , TTII[U:IHBEE--'*---[ .+.f-*-      $e
                                                                                                                         ) YEABII
                                                                                                               foregotng schedulo
ftom thc DATE             of  tlis NOIE.  The  considcraton   Iteriior stull support any igccmcni modtfying
Case 5:19-cv-00129-TBR Document 1-1 Filed 09/12/19 Page 2 of 3 PageID #: 7




      lf thc totd rntoffit of thc lour lr not rdymerd at thl tlmo of lorn clor&rg, thc loou drill
   tqii.rtia'il.firililffi x,i;6ffii li'&-6&'*ront.                                               h rdyrncr
                                                              Approvrr of thc Go."rnmenr rr murdrtory
   b rqrrrtcd for. r purporc. ru[\orlzcd -br tlre-covornrcnr- iiiir"it;t ii-;r*                            $Jl,Sl HfJH#
                                                                                       on tho emornt of sich rdnnce from trr
   rclurl datc u dtown on tfic revanc bcrsof. Borower rurtrortcr t[i'6;;;ilil;#;,t';ffi;ffi'd;.iil;i[
                                                                       ure uv"i
   ednncc in thc Rccord of     Adranccc.
      Ewry Paymlnl mrdo on rny indcbm'tJrHs cvidcncd by this note shall
                                                                        be rppucd first to lntercst computed to the effcc{iye
   drto of thc payment rnd thcn io princlpal.
      &oprymonb of ccltcduled lnslallmcotq or rny portlon. thsrof, mry bc
   y,ffi                                                                     Tlio !t rny ttt$ sr thc optton of Bonorraer.
           1ilsT#,***tfi
                                    ffi *ffi #iffi fi{ffi L{,Hiffi,$nff,ffi ,,ffi ffi
                                                                                      ,,il:
   nonr rrtd  &all nor .ff.ct I
      Eorottr rgr?$ tlut tho Gorcrruncnt ,t sry dm* mry .{i$ ihb no".ra ilr*o-irrq"y*i iir*"r,
                                                                                                          rnd in      *.,",
   thottsh thc solc 18 not hold by the Gouernmorir, SonoGr riutr'66nfiiri-,i'p.y
   ihc hol&r, rll inrtatlrnonr of ianapa and tntorjst ;;arrnul;dU;f- '-
                                                                                 * t119 Oovrrrmenr, ao collcctionruch
                                                                                                                  rgcnt for
      If llrir nor is hcld bv en-tnsurad hndcr- rrnn

   ffiir$r:tr;#mror#tliff ;##{#;"ffi
   prcpsvmcnt rctainod rnd rcmittod by the Govcmmont to rtrc hohJion
                                                                        i$l,ffi                               :li:s}i:'ffiiil
                                                                              an rnnrst tostdm;iriiriiiiiu*r, rlull bo tho datc
  of the prcpavmcnt bv Bouower, tnii the Goverilnoil t{t$T.i ifr;'ffi[rt.to-*ht.tr'noiiioii]r
  thc_effecttrrc drte of rny rudr prcpaymont and the dru of itri;ircasu;;i;;;k';o                         .riitJcd accruins baturcqn
                                                                                       rho hotdcr.
     .Borro.wr hcrcby ccrd.ficr thet }r' lr unsblc to obtrln ruffrc,lcat sridtt .trc*t*ra.to flnancc hir rctunl n*dl at rer*onrble
  ratcr rnd termr, trkins into considcntion-prcnailing privare urd coopentfi; ;atca       ft'dd;il';;;; hi;;;;irid;
  lornr'for rlmilar purporps and periods of'time, ai,i thar nitoan-i"roi;,il--51'.;i-'riilu         il';il'il;ttfdp*6#;
  ruthorlzod by tho Gouemmcnt.
  .   Propcrty corutructod' improvtd, purcharod, or rctinancod in whoh or in put tvith th!
                                                                                                 loeo evldcnccd hcrcby shrll not bc
  p.oyd' ry$gcd, sold, trrnsfirrod, oioncumbcred,volunrrrily'or        ,;iilr*i;;fi,i";i ih.'ilil;;;;;f            ii;'c"*i,iili,it.
  ffiF".:,,"-lamrufl'"iffiiii.H'Er'iil$j[i,xix:Htli1,T.1,ru:lt*"rn*uiimir*rfil":l%,:
  'nonfarm tnct" oi r rectlon 5(X RH torn.
      I*35t5fl11$*If$i                  {,gg-rily.it           *hrlt appnr to thc.Govarnrnsur &$ Bonowsr
  loan from a rerponriblo coopratlve og Rrivite credlr souroc ir r"rronrbto     ir;ffliiril;               nry t; rbro to obtatu' i
                                                                                         f,iiiffii;'d;iffid;Hffi;
  m
  ptdods of tlsto, Bcrorvcr will, tt thc Givcrnnrtrt'l regumr,
  h .ur
  u        :I'l**-Bflfl::
      full .!mr lf rhc
           and, u  rrE rrnssr k .rcooporar.ve,
                       lcnder ur   coolrotSUtrB, to pey
                                                    pay lor
                                                                rppty-f"i..gf.*pfiiifii;-;&1ffiiil#I6
                                 I9^,^11-9!,.96y!'lr$t,ecu*t,rrev
                                                                        Thd;;fi;ffiffiT;;ffifi; ro ffiffi"#i;
                                                                      *ii;dil;iifii;-;&lffii"Iiu:unt
                                                                           roi
                                                            rnynccisiiiriltr
                                                        for Sfly ncesssry ctock, This pnmrnoh and iha
                                                                                                         pry th,i ror0

  liyl:"t't"lii*I.{*:s
  llfll_rg-11y..*mqccl.Ergring g_ry':-qry.xlr
  rtp.frnrnt rbility of othor undcnigncrl pcrsofl(r).
                                                            *crionJin.;i;i;'r,;..,:f,iT[1:i',XIlrf;HI!ffiff"l;:fii#l
                                       rlir nor6 purlu8nr ro &crion 502 of rhs Ho'uon[ lcr oi tici

  3rffiq   k,I1';i"iiry.i&jil,ff"                  ?!ii,1!&?l   l.f;l{ !i r"{tr,.ff:ilirffi,lrffi:*fi*,3ij1*
  lgFpryont or.reoirlng-or.,i*:gf-:.lggs          !g-gctr r ac6r; rna-ieFiuriuiri"r    &iliiiietri..nt chell consritute
  dtrrult hcreunder. uPoN any strcH DEF-AULT, rhs
  tndebtcdncw hnmcdirrcty duc rnd payrblo.
                                                              covirnrrrni-;r'fu;;pn;-ffiilt;ffi;iru;;,
                                                                                "ivJi-err              il;t           ;a;ilili
 sff  d:t&Sl"ruX*:.fi'iif.s'Jff rid[:f,i"HTi"l,il,jf.*itffi
 'KIND oF loAN' blo& rbovo. itrG Noic stral-ui n Llo.t tI piiriir'igurruoi tffF.;;;'ir;r.
                                                                    ir,r.     ",:i'iis",.,l,lho.,ffiJf   ,ifl
                                                                                             Admrnrrtrrtion
 rlld to ltr ftturc rrgulrfionrnot incurdrrant strh thq cxprag provlrle;    Hfi;i.          "i
  Case 5:19-cv-00129-TBR Document 1-1 Filed 09/12/19 Page 3 of 3 PageID #: 8




  Prcrontmcnt, protcrt, md notico rre lrorby wrivcd.

                                                                                                 (sBAL)


                                                                                                 (sEAL)
                                                                                    (sNUSE|
                                                       Route   fS- Bor f811
                                                       I'irrrav. KY   42077




A Reamorrization and/or Deferral Agreement. dated July 28, 1994, in the prlnclpal
sum of $34,245.03, has been glven to rnodify the payment schedule of thls note.




                   rU.tcror0tDo.Gfi2r!




                                                                              FmHA{4&   1Rov. I I.10.75)
Case 5:19-cv-00129-TBR Document 1-2 Filed 09/12/19 Page 1 of 5 PageID #: 9




                                            (                       Po$ttian 5


    Y"1lt#I*,-,*"
    USDA-FmHA
     8'I+8t)
    (Rcv'
                                            \
                                                                                 @*
                                                                                  KE'*,UCK'
                                                                                                                         F-'=
                                                                                                                         (b2 ''1,t  -.:
                                          BEAL E.TATE II'ETGAcE FoR                                                       f-Y
            TnlsMoRTcAGElrmrdoandcnteredintouf                 ,        .Bmita B' Fcnhal
                                                                                                                           frr G;*
                                                                                                                         -';'
                                                                                                                               -:,i
                                                                                                                          aj          !-.a




    resldiruin ., @Icway                          ,                                                county,Kentucky,whosepostoffice

                                                                                                                 ,
                                                                                                                        . a2071
                                                                                                                     Kentucky-,
    address   ir
    hcrein called "Borrower," lnd:
            WHEREA,S Bormwor ls lndebtod         to the unitcd statcr of .A,mcricr, acttng through thc Farmers Homo Admlnlrtratbn,
    United stater Dcpartment of Agriculturc, horsin callad the "Goverflmcnt,"
                                                                                rr eddenced by ono or mora promissory notc(!)
    ;;';;plr; agroomenr(s), hiein      called  "note,"   which has been  executcd  by Borrower, ls payable to the order of tho
                           accilcntion of  the  entlro indebtednes  at thc opion  of the Covcrnmcnt uPon any dcfault by Bor'
    Government, authorizes
    rowcr, and is described rs follows:
                                                                                                                         Duc Datc of Final
                                                                -                     Annual Ratc
                                                                                                                             tnstatyl4!,
                                                                                       ol Intcres.t
    Darc ol Insttulr.nr                         kinclPS,l Amount

                                                 $ 31,000.00                             9.5t                            7-28-2021
    7-28-88




           The inrcrert rare for limirsd rotourcc farm,ownershig or llrnlted.rs8ourco opgll1nq
                                                                                                           loal(f si191ea by this instrument
                               yoars,    proridod  in rlre FErm*s     l{omc   Administration   regulrtions  and ths note.
    wiff Uc iiiriiiscd-aftcr 3        as
                                                                                                                     the note and insure the
           And the noto svidencss n lorn to pongycr, snd the Government, at any tlme,-rnay..rs{gn
    &r.mcnt rhcreof puriurnr      ;ifr6;Jia*lo            rqr;rr ,rd Rural Developmint .lct, Tttle v of the Houring Aet of 1949 or any
    fi(ii-riitrit-.omi,'iiiieo bv tho Farmor* Homt Admhlr$ion'
           And it is tho purpos*ind lntcntton of this instrume$ tlt-at, omong other lhings, rt all
                                                                                                               ttmcs whcn the note is held by
    L,   eiili"ii,iirt,      ir,ilfr;i il;6;;;;;isiiouro             .qsign  thii.insiruircnr without insurance of the note,lhis instrument
                                                                              an iruurod hold.ct thls hrr&un*nt dull not $cure pavmeut of
                  "ii,
    iii;Gffi;;ft;;i;ilh;';;irl             iui "t l.^ tt i noto isarhcldiy
                   *
    it?-ni-,i ;t{r"ili; iue ai[iiffmcua           thercby,but         ro thc  notl  rnd schdcbt ihdl *onoilr$loil indemnity mort8rBe to
                                                                                                dcfrult by lorrowcr'
    lccurc ore Govornmont .s"iniirori-,;i"i it, inr,irinco co,itrait Uv lotron of ray
                      ln3trumont .tro ,".ur., thc_rccaplurl of sny irtcrcst cr€dlt ot rubsidy which may b0 Sranted
                                                                                                                             to the Borrowcr
             And thlr
    *                                               hrn(r) rnct (a) it ru rrr$r ryhcn dre nou is re.td bv rhc Goveinmonr, o,
          "'"w:Tffiilfiffi1f"11rY;lirJr',i'"f,;
                iriicircrnmch;sfi;id alttfi rt r tnsrrumllii tilGft tnsunnco of tho paymont of thcrolc.-to sacutc grompt
    rr,   *,.'.i"ni

    #g,ffi   'kxr$#,Hinffi :,l,fiiffixit$ffi ffi:ffi ffi 'ffiffi$fiHf&Hffi
    &iiii"ul'r;|j;';it;f?i.il;tfti-ittt;;ilJnij ic) in .oy cvcnt rnd rt sll timca to rccuip the prompt pepncnt of dl
    ilffifi;d ;-pJ*iit.ir    niiai uiitrr cjo*crninant,'r'iiih tnfcrcrt, rr hcrclruftor dc'rrlbed, rnd tho petformtncc
                                                                                                                 hutby
                                                                                                                       of.cvory
                           oi'iloii"*k'i;nil;;d   hryi', oi   in rny.oppk*Ttu.y       atneemcnt,  Bo1rywo1 dojs        seU, con'
    ,ovcnent and agrccnent
    ;iffi[;]ru;:';irifi;"ji *i',i.itil'iii'i-*,i co"ernmrnt'the'folowtns iroperty lituuted tn the state of Kentuekv,
                                           CallcnaY
    County(ies)        of

     See AttactrrE$e A           lrelieto       fc legaI descriptJ'ct'
                                                                   si"rrgie to Bsdta
     B6jrg t;:e see L6rds gg*qg try dd friilu &bert    l:-Jorrd€n'         ttre Cal-lcrqy
     B. 15j1liln dated t,Iy 28, 1988 as t#td.a-i" eo"k tZZ, Carddfifl?in
     CoralW Odtrt Clerkrs Office'

                                                                                                                 AUG A5,.888

                                                                                                          FmHA 427-t KY (Rov" 8.l4Al)




                                                                                                               NWIV
   Case 5:19-cv-00129-TBR Document 1-2 Filed 09/12/19 Page 2 of 5 PageID #: 10




being the sme (or part  of the same) land conveyeds
toglthcr"with oll rights, intcrssts, easmcotE, hertditamqnlg rnd appurtonsncei thcrounto bclongirrg,.thc rent8, issu$, and
prollts tlrereof and revcnucs and inmmr theieftom, rll improvemeirit and personal property now or ,8ter sltached thereto
or rersonably noccsntry to thc      ur   thcrcof, lncluding, but n6t ltrnited to, ranles, refrig-eraiors, cloties washcrs. clothes dryers,
ot corpe(ing purchard or ,inanccd In whole or in pan with loan funds, all-witer, water rights, and water stock pertaining
lhcreto, lnd ell pryments at eny timc owlng to Bonowet by virtue of any sale, tease, tran3fer, convcyanct, or condemnation
of any part lhercof or inrcreit thcrein-ell of which arc hereln'called "the properry";
        l0 HAVE AND TO HOI, the property unto the Government and its sssigns forever in fee simple.
        BORROIVER for Bonower's sclf, Bonower's hcirs, executors, rdminirtrators, sucggtlon lnd assigns WARRAIIIS THE
TI ILE to thr property lo the Governrnenr .gstnit all bwful clarms and demrads wha({oever cxccpt any liens, eneumbnnccs,
ealcments, reservations. or conveyaflces specified heleinabovs, and COVENANTS AND AGREES as follows:
       (t) To py promptly whcn due arry furdebtcdnws !q rht Covcrament horeby rccurcd and to lndcmnify and roYc hrrm,
less the Govern Dent against any los unriir irs insurance of paymcnt of thc notc"by ruamn of any dcfault by Borrower. At
sll ttunos when lhe notc is held by un inrured holdcr. Borrower dtoll conrinue to make psyrnents on thc note to the Govctn.
ment- ar   rtlleaion agert lor   ths holder.
      (2) To pay to the Government such fees and other charges as may now or hereaftcr be required by regulations of
the Farmers Home Adminisratlon.
      (3) If required by thc Govcrnnrcnt, to rnakc additioosl monthly prymcnrs ol lll2 of the estlmated annual taxas,
assessments. insurance prcnriums and oiher charger upon the rnrrryrgod prc0liie6.
      (4) l{halher $r not the norc i: inwrcd by the Coltrnmont, thc Govrrnmenr m3y it any tlrn0 pey eny othet .mount3
requircd herein to b: paid by Borron,er rnd not paid by Eonower when duc, as well as rny costssnd expnselfor thcpre-
servation, Frotccliort,"or cnforcement of this [icn, st iitwneo for the lccount of Bsnq*er. All ruch rdvrnccr Sell bcrr
intereit l! th? rtlr bornc by thc note srhlch lres thc hilhc$t int$cEt rato.
      (5)     All edvances by the Govcmmqnr ar dcsqlbcd in thic inltrument, wilh inr€rcst, slull be immcdiotcly due and pay-
able by Bsr,,pwcr to tho Governmcnt withour demand at ths place desilruea in the lat$t notoand dull bc seeured horeby.
No such advlnc! by rhs Oor.ernment &sll rcliilvr BonowEr from breach of Sorrower'e oownrnt to pay, fury paymenl mado
by Borrorver may be applied on the note or any indebtedncss to lhe Governmcnt $curtd hcrcby, in ary order thc C'oYGrn.
nrenr determines.
      (6)    To   use   thc loan evidanced by thc notc srlcly for purposss authorized by the Governrnent.
     Cr)     To pay r*hsn duc all trxec. lionr, Judgmeau, endrmbran@s, and a$lcrilt&nti lawfully attaching                l,o.   ot   !tt!&d
apimt thc propefly, including rU chargos lnd assrglrrcntr ,n conn.ction with watcr, watcr righn and wrtir slod( PentininS
to or rcasonably necessry to thc use of tho red propary dascribed rbove, aod promptly deltver to the Govcmmcnt n,lthout
demend rcceipts evidenong suclr payrncntc.
     (8)     To keep the propcrty insured as reguired by and under inrurancc policiesapproved by thc Govommcnt rnd, at itr
request, to deliver such policier to thc f,overnmcnt,
     (9)     To nrainrain improvemcnts in good ropalr md makc rcpairc roquired by thc Covolnrncnt;opcrale lhc proporty in
a gmd and hu$andrnrnlike rnartncr: comply with ruclr farm conrcrvatlon prrctlces rnd farm and homc mtnagpmcnr plms
as the C'overnmcnt from timc to tlmc may prescribe, and nol lo ebandon tht propcny, o, srusr or permlt wr$c,lcsseoing or
itnptirnrcnt of rbc security covcrcd hcrcLy, or witliout thc writtcn conrent'of ihs'6vcrnmcnr, tut, rcrnovc, or lcrso any
titnbcr, gravel, oil, g$, corl, or othei mincnls cxeept s3 mry bc ncaccsrry for ordinrry domcrtic purpo:sc.



                                            )                                                    )
Case 5:19-cv-00129-TBR Document 1-2 Filed 09/12/19 Page 3 of 5 PageID #: 11




                                                 (                                                     (
             (10)   To comply with oll lawr, ordinancos, and regulations affecting the property.
            Iltl",I:,.f:ff-f{lY-t19.__?:fy"olt            for expcnsor r,e.asonubly.nace$iry or inetulentrt ro rhc proreqtor of rho
      licn and   priurity hsrmf and.ro-the sn&rcenrenr of or-rtir.comptinnce uittr           aifi;di";il;;?ftfi
                                                                                                   h*reofand, of f#'ii1il#.'"7
                                                                                                                   rhe nnte antl rny
      ::tp,]:i:r.,Ey_:sjiT..n-r  $l.J!!I-!:.ry*.y     afru dcfautt), initudtng uut nor rffiffi
      rurvev of the prcpertv, costs of teoordiag thk and othcr lnsiiume,iri, airirncii-fiI,ffir;;1;*]
                                                                                                     6;;;;f;;id-r;;;iill; ili
      ofadvcrtising, selling, and conveyhg tho propcny.
                                                                                                           *uii *rro,,nd                $xp*ose$

             (12) .Ncithff the propcrty nor 8lry p?filon thsrsof or intercst therain shall bt tcrstd, asrigncd. ptd,
                                                                                                                        trnnsf*rrcd. or
       ::y:*::g-t:jy.,$ilY
       and
                                 or orhcrwile, wlthout tho writren con*nt of
                                                                             .rho tuvimm.;i.-Th;                dil;;il*;; i6liffi;;,;;j;
           exclusive rlghts ar mortgagee hereunder. tncluding.but not limitod to rho power to gr1nt conse6ti, portial
                                                                                                                          relcrscs,sub.
      ordinationr, end satlstr'ctlct, afid no insutsd holder-slutl hsve any right, rltti or inter&t in or ro rfrd ii*oor
                                                                                                                          rny bcnafirr
      hercsl
             (13). At all reasonable timer thc Government and its o8cnts may tnspect thc pruperty to ascertain whether
                                                                                                                               the cov.
      enantr and agreemcnts containcd hercin or in any supplernenrary ageemlnt aie betng p.rt6.miU.-

      ...,.,_jj).3:u9::..rety1[,lp.:Ill19
      tvidcnccd
      rYrrslrsEo lry thq
                 by       llats (,r
                     trlq oote  or any  Indebtednest ::
                                    rny mssolssnesl  lq.the  *l-'-It
                                                     IQ Ine Uorrclnmcnt
                                                                          of, a1{ nLew and roscheduF &s paymsnr$ on, rhr drbt
                                                                  ryyriry$cured
                                                            Government'rccuicd    by th*
                                                                                  bv       inriir,iiJni.lft-,ut$ilnoy
                                                                                      rhi* ingtfumeot,  (b) rclel* ony psrry who i$
      lhble undcr the notc or for thc O*! ftqq lilbility to.thc Governrnent, 1cj rckrse
      l*["r{X      *l.y*-::{:r^.t*-d^**-q}}1it 19,1rr9 _coverrrnont, rcrcrse poirii,n-siiiirii
      its llen, and (d) waivc rny gthqr of its rishrs unddr this inrrrumenr. di;;;t;ti rh[r;;;;il';iii               nii*;,
                                                                                            porrionsoiiti,i piin*rrvan,
                                                                                                                      rnd rubodinara
                                                                                                                      riJi'i,ii
                                                                                                                 wlll be done wirlrour rlTccting
      the lle* or.the priority of thlr insrumtni or Borrorver's or rnlr.orher                                                   "i,r
      noteor
      n_oter>r debt secured b.y this instrument unless the Oov*runcrrt             {ny;lttaiiiiii;-ah,;';p;d;;'i.r;
                                                                 Government rays6*uitiru
                                                                              soys,i,tru'n*iso iir-'ilrir,ng.-ffbwg{i;il:';,
                                                                                                                                ilfiil';i}if
                                                                                                in virir,ns.-HbwEV[ii:',lny lorbcarrnce
                                                                                                                                  forbca.nce byhv
      thc Crovernment-whether
            Crovcrnment-whethet once onco or often-in
                                                ofrcr-in exerciiing
                                                          excrciling any
                                                          exercirins           nr rernedy
                                                                         ripht dr
                                                                     anv right                       rh,.:;;';,-;-,-^:;;'"^::;:"-:;::,:{
                                                                                                     ifiii'inii;ilrt:;;;
                                                                                             rrnrter itiii-inii,
                                                                                  rp-rnpdu ,nA.r
                                                                                             unOer                            othen,ise al'[orded
      by apptieable law, shall not bc s waiver of or preclude the eiercrse ot'rny suc'h right oriiinidi.
          ...
              (15) If at erry lirne ir. rhall. appear to the Covrrnmsnt that Borrowcr mry. be ablo to obtain r loan fiom a producrion
     g:1,1p.sf:,lltop r.lc.{eralla{ !an{. gr.olhlr_lgspotrlblc coopcr.arivc or-piiuarr cie,iir;;;";;ilaronagi
                                                                                                 ------:--'--'                 ni6   unJ
     term.rrorhsnsforsimihrpurpn**rndprriodsofrisio,Bo*owerwiu.rnonrlir'---                                                    '*'w'q'ru
                                                                                                          requesl' apply for.and ncctpt
     ftieh tnra {n .rffirt&, B,itArr.t r^ n6i, rlr. aarr n*,t --", i*r-r.r-r--,- :--^.--rl l?-1:1lmtt]t.$
     X*p:iJ:""Y{I{.*^yl*      ,1},y:li3i1
                r cooprrarivo lcnding
     to be purehocd in                                   :11-yljlt}.1{t$,,!!!u*d
                                      agoncy h conneciion with such lorn.
                                                                                           rrercoy ina-ro';i;         il;;i,;;f
                                                                                                                              ;J_;Iy
                          hercunder rhall conuitule defoult undr any orher resJ crtare, or undcr any personal propcrry, or orlr*r
     "-^..-,,(j11_.T}}.lt
     security  il$trumcnt nctd,1-i11s1g!.ll.lh:^S:-"r._l-menr and executed or asrumed by Aorrowei inO AJilifr,inOr', any-s,i.ri
     other securiry Insrumcnt drall constirure default hercunder.
      . . . (17} SHOULD
                          plfl*lllt                                                                         h tlris tnEtrumcnt or r*curad by
     thls.ingrument,.or should snl               Li1_t!1,qef9rrys.nco .g, dbchar6e ot a.ny cbliga{iol
                                    ?liforofthe
     insolvent, or. make ln assignmcnt
                                             tho,panib_s named..ar Eorrow_cr iic or b6 oiitirea
                                                 blnofit of crcdirors, tlrs Govcrmnenr,
                                                                                                           rnlnm,iril;il. , brnkrupr. or rn
                                                                                                ar its option. wirh'or                   ,.i"i'l
      (8) deellre lhe entirc atnount unpoid und_er lhc notc and any indsbradncss           ro iho Govemmcnr trereby"rir,orl'i"tjIi]
                                                                                                                         rcc,ireo frnii,*liiii,
     ly.  l4   payable, (b) for the ac@unt of Bonowur incur rnd'pay ,*sonaut" r*ie,n                i #;rp.i;;;;ir,i*r-iilri i'il.il,rii
     Posscssion o,f, gqcrate ot.rent-the proPerry, (c) upon rpplicirion by it and p'roduaion ot'rh6 insriument, withoui oi'fiei
     uYlocncG 0no wllnoul notl* ot lltitrlng ol $id tpplicslion. have a recolver tppo,nral tor the prOperty. wlrh
                                                                                                                     the urual oowrrr
                                 (d) foreclosc thrs lrtstrtirirenr us provirted h'ren #bt'i;i;,
     :lj::!.g,llij*,T*l
     and remcdlcs   provided  hercln or by prcsenr or future law,
                                                                      -
                                                                                                     ',ioiJl'."-r[i*;;yi]rli'iilit-fir]ill
                                 of foreclosurc ulc shall be rpplled ln thc following ordor to rhe peymcnr of: (a) cosn and cxpcnses
     ,-^,,-(18.1
     lncidcnl     }"lf-:f:lt
               to cnforclng or cornplylng.with the provislons hereof,(b) rny ptd'1 lcns rcquirddiy law or a'cornpetcnr courr to
     be so.paid, (c).thc debt cvldenccd-by thc noio and rtl indebtedipEs i6 rtro iorunmonr sccuieo hcreiy.6Tir'r;ilr'ffi;;;
     rccord rcquit.d byIsw or.s oonrPotent court to be.ro paid,(o) rt the C,orrrnrnent'ropttcn,anyortrcitnbiUtednes.iClioi-
     rowcr owing to or insurcd by thc Covcrnmcnt, rnd (flany$,alance to Borrower. Ai i6rccioiuii g;;ah;r salc of ati or airv
    part or tha proPeny, th!,9o,Irnmf,11 and              sgcntt may bid rnd pu-rchasc $ & ltrsnBer and may pry rhe Corrirnieni;i
    rharc of thc purch*so prlco by crcdlting srch     {samount
                                                                   onrny debtrbf Uo*owcr owtnfto 31 insuialiy-irir Odrii',iiiiJ'irl
    in the ordcr prescribod sbow.
        . (19) Borrowtr- agrccl thst ths Oovernrnent rulll not ba bosnd by any prcrenr or future Statr tows. (l) providlns for
      valratlon, app.nlsal, homccrcrd or exemqtlon nl tho properry, (b) prihibirtirg nralnrcnanct of in il.riii,'i6fi-jiii.ifi;;
     JuoSmenr-or lrmittng tne amount lhercol'o, thc time wlthla which such rclion may bc brought. (c) prescribinr rny othc?
      Ylllr._{-li$l1l*-p,
     coodltiont
                             (d) r.llowing rny rigfit of redcmptbn or posersbn riflm,ine ini            r;dfil;  6l-s;;;'i;r'ffiiiil;ii;
                  whlch-tltc Government may by rcgrhtion'rmpose,-inctuding rhe inteftsr iato lt miy *uii, u a'mnaiiio'n'oi
     approv,htg a treotfor of thc propcrty to r nerv Sonorver, funovicr cxpr&dy walvcc thi ucnini 6f inv"nicti it.G'faJ. iLi.
     rower hereby relinquidrcr, wsivCs, ond convoyr all rights. lnchorre or consururnati, oa d;fii. j;,"or. oiu-crr,*.y.
           . (!Q) If my parl.of thc lom forwhich thisinstrumcnt i! girrcn tlu-bq trlsrl to linare thcpurshrsni{onsrrucrioror
    rcprtr of Pr?plfy to b€.ustd.ai!n o$rrcr+cqupri! dwelling firictn caltcd            "td a*crting$;";-if6;;&rr inre'd3 nsll
    or rent thc dwclling,and has obtaincd the Cowrilnenfs con-renr to do so (a) neithrr gorio;.r noi.nyono orri ori.;;l to        l;
                                                                                                                                     -r;i
     for. Borrower will, aftcr roctipt of a.bona fide offer, retusr ro ncgotirte liorilic sale or rentol of ilrCowitiins;i;til';ihcd;
     mar(e unavailable or deny tho dwe[ing !o snyonc bqTlI of racc,crlor, rellgion, rcx-or ncrionrl orfutn,ind
    rcco.gnizes as,illcgal and hereby d.lsclumr, rnd will nor comply with or aircm[t to cnforcc ;;, A;iltil
                                                                                                                          Oj BorrJwqr
                                                                                                                      covcnanrs on rhe
    qwculn8 relatlru lo rocc, colort rclgion. icx or tl8tion&I orrdn,
          . (31) This instrument slull be subjcct to the pr.t nl regulations of the Farmers Home Administration, and ro its furure
    rcgutttroni nol tnconsistcnt with Urc cxpr$t provklortl hcrcol:
          . (2?) Notlccs. given-hercundo +{l ba ronr by ccnilhd nroit. unlers orhcryisc required by lrw, odrlreespd, unlcs and
    unt-il- P{ol othct addrcss is.dctign._tcd in 1 ngtlc-o so Bl,rcn, in lh€ cas6 of rho Covernmehr ro Frrmcri Home laminisriiion
    rl-333.Waller A19nuc, k{ngtoni Kentucky'40504, and in_the carc of Borronru lt rtrc AC{trcJs,io;n; rh; d1[3;;ii;;
    ,tdfiinlrtrstbfi Financq Offlcc recotdr (whlch normolly rrill bc tha mmo rr the r:olr offlca,itoirx *ro*n Elo"cta--- -'- --""'-
     Case 5:19-cv-00129-TBR Document 1-2 Filed 09/12/19 Page 4 of 5 PageID #: 12



                                        thir instrument or rpplicrlion.the.reof
             H, #Iflp.of
    i"urio(fri)*Il
    p*"i,"6i";;dil;#;:;"tlr,ff:#ffi
                                                                                ro any pr$on or crrcumgtrncr is                     .


                                    rmifl$"l'.**,ffi                                           ffi tr,ffidff;t:Hffi,tff H"rhT,#l*
   Given unda the hand(r) rnd
                              seal(s)       of Bonower thir
                                                                                                                                              , 19

                                                                                                                                               (sEAr)
                                                                                                                                                     -98
                                                                                                                                               (sEAL)
   STATEOFKENTUCKY
                                                            I   t"
   COUNTYOf Catto,rav                                       f
             Before   rnc,    ,- , ,    prn{"t- E
                                                  \.b_,rr                                                              ,a   Notary public in and for
  the   couty     of               Sallqprq{r                        ,,   _   penonally appcared

        -             ,      -Firpif?E       trr{!h$r
                                                                 - -.'-                                                                   ,   hiswife,
  who acknowledged that they
                             crccutcd thc forcgoing inrtrumont on thc                     _        2gth        ,   ,

 daYof%,t9_g[ar
                                                                                   free rgt    ind dced.
            WITIIESS my hand rnd official
                                          scal this


 (sEAL)
 My cornmission oxpirol:


                                                  PR                 ER'S STATEIvIENT
     tlture, and dre
Agrtculture,     dte matcriat tn rla bi;;-'rp;;.";"'#                                              tff:*rif.J
                                                 :fi;ff.T:n=llri cour*r of the Unired siates Departmenr of
                     marcrirl in the kr--L                                         T#'flI the dircction of




                                                RECOR                                 FICATE
STATE OF

COI,JNTYOF




                                                      u,l   o0vtirt(rt tfrfrf,a orRtt art{tr
                                        )                                                                  )
           Case 5:19-cv-00129-TBR Document 1-2 Filed 09/12/19 Page 5 of 5 PageID #: 13




   A 451889 squ.refoot tract
  SEARGENT LAND            -,rf of  land ss eurveyed by the fi,rm
                                -t,r...v,                           of F. T.
  located on rhE=URVE'BRS,
                 norrheasI                irii;;;rp. r:n July B, tes',
                            ria*-rf-i;.';;;*i.irnn*"y
  6 miles norrh of the Eiir-oi'ny:."y,                    q61,
                                           ;;;,reine s p€rt oripp.o*imately
                                                                 becris6 ?6r
  J::H:Ji"ii,";:g;.lr:j;j,'l"r*::il        ;fi":;r     Kentuqky,-".J bei ns    more
  Beginning at pornt on the northeast
  (A I mo-l(i rksev"                             side
  mi les, rnore or tess,, is.oo-r"rr ry.tn""ii-oi?f"rr",bucky
                     Ro*d l                                       HrghxEy 464
                                                       the
                            *"ri-of-US r_rf qi*"i-6+i, satd.point t rie, o.es
                                                           center
  $outh EBCI oo' ga" LJ;"t-*-s]io                                   being located
  being the t*est*i.t ,rJi -"I,.,II. feer fro* " [,].p*' Jack (found],
  and the sorner af ilre aeraij'1. or o,,e ie.eil deEcriuad tract of and   land
                                       Coles property;
  thenee,
                 ffii:,.0?".lo,rj,t.oi":i ; i3o;Il.l..I.      tpassins throush
                                                        =II,ioin.i,Il,
                 ilffi::. J":I ll:":: I _:._::oo-i;Jr
                 :::|";:J.II-in:,':l:=.:I;;;'
                 *":t-boundary                   l;-
                                                      i
                                                     ;;
                                                     ev  ;'
                                                         e  il          Il:::;'
                                                                 :H":"T::;i=i,'
                                                                 reoar (set)
                                                                                "
                                 of the .ronn-ria.'         'r'r             on the
                 point belng
                 point belns s.oo   feEt cnr,+rr
                              3.bo r..t     south-o;
                                                            Brandon Property, saiJ
                                                     ;';rr!'?73X"rri!
                                                  ^:n:'1,
 the'nce,        South r,e" e4, 03: East _ IAO.OO
                boundary of the B.andon O"JJ"r          feet wl th the sou th
                                                    r, to a *4 rebar       (set);
 thenc   e,     South 48o oo'         u"=t l99.oB
                                $4 rebar -{Eetl on frret
                property to a ?6,,                            wl th the Errndon
                Kentucky l{ighway rr6lr, IS.OO feEt the northeast side of
                centerl ine;                             nor theast of the
 t'henq e ,     North qlo gl , 5l ,, l,lest _ SA.?B
                slde of t(entucky Hrei"rv iio't" feet       along
                                                      a rq ieblr the    nor theEst
                                                                     rset );
th€nce    r     North t'qo t5' Q0" wes t ' 76,75 feet
                grde of Kentucky Hrghwav qai'to             along the northeast
                                                       trr" poiii or u"grnnrng.

::::.:;;::rr"      is subjecr to ell prevlousty conveyed
                                                         risht_of_w,ys        and
Case 5:19-cv-00129-TBR Document 1-3 Filed 09/12/19 Page 1 of 4 PageID #: 14




  hfA laetruct,loo i95l-I
  Erhlblt, A

                         WITED STATES DEPANfiENT OT A(NICULIME
                                FAXI{ERS IIO}G AD}IINISTRATION


                                     Subaldy BePeYEent A3raeoenl


  Datc   of yora    7-28-g8roorrnt   of l{ote $!r,]!pO'Gte of urtgage       7-28-8q"..

  Drte of Uote      NA     rlnount   of lloBa NA       Ihte of uorEgege      NA


  lypc of ercletelce:          RH                        l. Intarcst credlc /I7
                                                         2. Itoqeornerehtp Aselatence
                                                              kogran
  Addrosr   of Propcrtyl -. Route tlr     A1mo, K!.
                                                                       -



                     EORRoIJEB8     Bonlta B.   PoPham

                  CFBORROI{E&r      NA



  I     rhlt ag,leeaenE enEered lnto putruaui to 7EomcFR l95l-I, betecen the t'Dlted
  SGaeee of lnerlca, dctfas Eh,rough the Fanlcrr         rldnln[etratlon (frllA)
  (hcretn ealled'the Goveiocnt") Purlraut      to  ractlo6-}2l  of, tltlc Y of the
  E";;i"t i"r or 1949 ecd   tha borrotr(s)   nhose  nrna(o)  and s{dreeo(cs} appeare
         (hereln  Eoa6tloe, referrcd to r8-,botrcmr.),     rupplenenEe   Ehg note(e)
  above                                                             prooleeory
  frm borroeBr to thc Goveruo! cr dererlbcd        above, rnd  auy
  sotc(r) for loans lida to borrorrcr la thc   future by, the CiovcrmGnt'
  Such tutur"  ,ot""rE    n clecut:dr'vl11  bc ltstcd belou the rlgneture llnc'
  of thlc Subcldy Rcpeyuent lgrecusnt'
  2 | (yc) egrsc to the cocdltlons eet       forth ln t'hLa aEreeD€nt for the
                                         (us)
  i.p"yr"ia of ttre rubrldy granted ue (HqAP) lu the fom of lntclest credlta
  or Hoacormerrhlp   rserrtinla Progran          rubrldy (heralneftcr callcd
  'aubaldy').
   3 I (re) egree thlr she real propcrry dercrlbec lnthc    Gha nortgsge(e)
                                                                         recelwd
   llrEcd ebove le plcdged e" r"c,r"lEy for rePtyEsnt of due Cubeldy
   or to bc recelvcd. I   qrel egrc.  that thc eubeldy  la      end peyabls-uPon
   itrc trrorfer of Glrle or nontccup.ncy of the ProPerty bI n (ue). -l
                             reat e8tate recurlng thc loen(r)-1".tl:-:trr.*
   iol ,-a"rrre*d rhrt rhe i.ccf"ee.
   ,.curtty for th; ";Liit               1 (rc) further undoretand thst I (m)
   n1ll not be r*qulrrd to rcpay any of thc rulstdy    fra othct than the vrLue
   (re dererntnec ay iL-Lv.iti.nti of the     real crca3r,  riortgrgcd by rvealf
   iourrclvcc) tn oider  to obsel"n a Sectlop 502 Rural  lbutlng  (n8) I'oan'



      (9-Z?-79t   SSECIAL PN




                                                                           Dliu
Case 5:19-cv-00129-TBR Document 1-3 Filed 09/12/19 Page 2 of 4 PageID #: 15




         trqllA In6tructlou    t95f-I
         gxhlblt      A
         Pege   2

         4      I (ne)              tha! so l'oog aa t (ee) cootlnue to or.u'the proPerty
                          rurdereiend
              oi"upy rhe dwelllng aa uy (our)       rcrldence, I (se) uay repay the prlnclpal
         "r,a
         ;; il;;;;st oucd     on tf,r  loai  erd  defer   repaylng the aubaldy auounc untll
         tltlc to the   properly  ta   conveyed   or  che   drelllng ts no longer occupled by
         rr tu"l. If auch " i"gt'"tt prlircrpil
                                           ls.oadet   the   aoount of eubatdy to be lePali
         Iiri-Ul'-a"t.rufn.a   uhcn   the              and   tnterest balaace ls Pstd' The
         ;;;;g;;. eecurlng    the pEHA   iil foan(s)   rlll   not be released of record untll
         ai.-i"I"r auounE-oee.i the Coverncnt hae been repatd'
         5 I (re) agree thar Paragraph 5 of the        tlls agreUoenl 1s null and
         vold should   the  propcrry   deserlbed   ln        mrtgage(s) be volunLarlly
         ;;;;"t;d io ttu Lovirnaent or llqutdated 'forecloeure'
                                                            bv

                                                                            convtyance of rhe
         6 litren the debt 1g eatlsfled by other than voluntary   l (ue) agr€e that 6a1e
         orooerty to the GovernocnE or        by fOrccloeurer
                                                                           (ue)
                    r1r u"   dlvlded   berreen   rhe  Governrent    end oe      1n che
         ;;;;;;
         folloulna   order;
                (a) Unpatd balance of ]oane secured by a prlor Eortgage           as weII as
                real estate  taxes  arrd as6esEoents     levled   against the property t'thlch
                are due wtll be Pald.
                (b) Unpeld PrlactPal anrd tntereBt owed on hIlA Rll loanc for the
                propergY and sdvancea nadc by Fnl{A uhlch sere noc. aubaldy and are
                stlIl duc and PaYeble slll be peld to Ehe Governaent.
                (c) 1 (ne) ntll recelve froo the sale proceeda actusl exPeoBes
                ii"""""j li * (us) necessery to aell the ProPerty. Thege uay tnclude
                saleg coolaslonc or adverltslrB coitr appraleal,feee, 1cgal and
                                                          and trarufer taxes' Expenaes
                i"i"i"a coots srrch as deeil prepiretlonproprty
                ii"*i"a   by ne (us) 1n prepartng  the             for sale are not allowed
                unlees ruthortzed by the Governoenu prlor tO lncurrlng sucb €lpanseSr
                il;-;-F;aec utll Le authortzed orrli vlren FoM detc.relnes1n    such €xPenses
                                                                                  s rerurn
                are necessary  to eell the  proPcrty, or  rrlll llkely  rcsult
                g,reater than the erPans€ belng lncurred.
                (d)I(te)ylllrccelvelheeEountofprtnclpalpaldoffonlhe
                loeu celculated at the proalsaory note lntercst rate'
                (c) Any prtnetpal reduetlon atttlbuted to eubcldlzod tnterest
                calculatlone n{11 bc patd to Bbe C,ov€rrrent.
                (f)  t (ue) rlIL rccelve ay orlglnel cqulty rrtrlch lc she dlffereqce
                betneen the EArLtt vrlre of thc recurlty. se deteHLtncd by the
                FIHA appralaal at the EIue the flrst loan rrrtJect to rcCapture of
                cubaldy'nag oade, and the aEouItG of the lollA loan(e) and Ony
                prlor it"o. fhlc eoount le , .q, , -          end repreeents
                    0 - -.    perccn! bf Ghe filffi           the aecurlcy' (It'e
  Case 5:19-cv-00129-TBR Document 1-3 Filed 09/12/19 Page 3 of 4 PageID #: 16




      Fd$ lnetruerLoc l95l-I
      Exhlblt      A
      Page   3



             PercentledecerolnedbydlgtdlnBny(our)orlgtnalequtcyby
                                   ihe'aec,rrlty-whin the loan rdae cloaed,) agreenent
                                                                                The
             rhe sarklr ,;;;-;6                             at the  tlne  thle
             dolrar *o,r.iili     percenE nilr ba enrered
             la elgned by  oe  (uai aoa nfll be part of thla agreenent'
                                                                            tn (a) thru (f)
             (S) The reoalnlng . balanc":, "1t::', :y-f:::l:: descrtbedThe aoount of
             above have been Pald 1e called W:
                                         pald t6,E
             ;;i; apur.cratrin , to . bet'ie          coYit3in;.l.,    r€paYDent or
             ;;::#ily-il""."a,-le r'v        reeaer.'T (tl-:h:-llltin auount of the eubstdY or
                                                               varue apprecratron bv   Ehe
             lfr ;;;;";-;;;;;rn'a        3:1t]llvlii,the
                         ftttot ln the followlng table'
             "pp"op"f""-
                            Average   lnErrett rate pald by ue (us)
                                                   3't      4'l       5'l       6'1     7' I


                                                                                W
No. of l{onthE              l   'l      2'L                            t'o.      co"     or
                                                    to       co

ffi-#-
the Loan sae IZ or              to       to
                            '.;'                            '42       '31       '2I 'll
 50 ro t19  .7;                         '58         '4g'              '30       '2o 'r0
 120 co 179 .73             ';t          '56       '48      '40
 r8o to 23e .6;             :io          '4s        '42     '36        '26      'rB '0e
  40 ro 299 .5;             .ir          '46       '38      '33        '24       '17 '09
 J00 ro 359 .5i             :li         'r'o       'so       'zs       '21      '14 '09
 360 to 396 .4;             .ao         .36        .3I       '26      'I9       'I3 ...'09
                 (h)1(r.le)rlllrecelvetheauountofvalrrdpPreclAtlonleggthe
                                                             1n (8) above' I (ee) clLl
                 eoouot pald the Governoent ea deterolned
                 aleorecelveaneddltlorrelamounttnproportlonEonyortgtnulequlty
                                                                 due to tha Governrent by
                 by reduct.ng the a,ounE.oi-V.f"" appr"ct.ltoo        t'n (f) 8bovg.
                 th" e.;;;;E ot      (our)-or1gl.nal Liulty ae ahorrn
                                 'y
                 (1)lfI(l,e)atrthereciplentot.tloAP,.cheauouncofvalueapprectatlon
                                                             L (rre) hsd pa1d 'l pcrccnt
                 ro U"-r"""itrriea ,11I tx ealculated ae tf lnleresE  rate pald by ue (us)
                 lnlereat on the loan,   unlesg the everege
                                                   guch cieee i-t wlll be deEeno:lned baeed
                 se€ grealer than I percent. In
                 on ttte averaS,e lnteresE rate Patd by oe (us)'
           (J)Ifthlsrgreeen!lcforacubaequentloan(s)only,Eheaootlltt
           or reiyueir ait.-rnea in (g) above        wrrr te reduced by the followLru
           p..."r.ri                 thla frrcent  slll be detetulned by dtvtdlng Ehe
           .ro.r.,i'if-altko-fifi> 'uu:ti't   to recaPiure bv the lotar oucstendint
           RH debt. ftrls percenBa8,e wtll be
                                                  eBter€d at the tlne I (we) sl8tl thia
           atfCe0enl '
         , (f) If thlr agrecaent le for uore than onc loan that ts subJect to
                                                                      baged on the Eotal
           recapture, the gubaldy repsyoent coqPutatlone slll be
           aubataY granted   on  ell  1oan8'

        (9-21-79)       SPUCTAT, PN
Case 5:19-cv-00129-TBR Document 1-3 Filed 09/12/19 Page 4 of 4 PageID #: 17




   PnHA Inetnrctlon t95t-I
   Exhlbit A
   Prle A

                  fflA *lt loan lr rarrld ti,i"*ot
            tltun e                               othcr thril- foftctolurt, voluntrry
   ?                 gal]'"i"iro[rii,     ttr.         of rubrtdy to br rcpeld thr
   cor\reymca, or                     ii^ trti tt!! trnnGr rc rlircrthcd tn Petrgrrph
   Garrcrrorcnt ,rrr rc*,acl.liii"a
   6 of rh1, Exhtblt";;-bdi oc
                                        rhc rpgrel6d v11* dctcrplncd by ltilA
                                   ruch-ceria, the euhltdy drrc thc Gov'fitilGntnoa
   lmrcad of, rrre* prr"r.--inpropcrt,
   rlll rculo e ltcn in Ehc Lr tittc         uatil pald' It ilr.t b. Pdd uPon
   occupancy' 3rlc, or-iretttrtr
                                                 ti thc Proncrty'
                     hevc read and e3rcc   to thc provtrlonc of thll '3rc'ilmt'




         Jul-y 28,   1988
                 te   slgned



    By
                                           (frnHf   Offlclel)
         Ef,leen      Bo*11n9
                                           (T1r1.)
             lstan




                                                    o0o
Case 5:19-cv-00129-TBR Document 1-4 Filed 09/12/19 Page 1 of 2 PageID #: 18




                                  BEN.IORIIZATIOU AGREEUS!|T                                  4lo9
                                                             Effective
            O
          Account Nutnbcr                                                Oate
                                                              Fcbruary 28,      201   l
          The UnltedSllt,cs ol lsrerica, acting through thc Rural Houaing Service,
                                                                                                            Ei
         United StBtes Depart8ent of Agrlculturc lL€ndcrf. ie ths owner cnd
         holder of a promiesory noto or assurgtion rgre€ment (Notel Ln thc                                  ry
                                                                                                            lffi
         principal aun of S       31000.00, plua tnterost on thc unpald prlncipol ot
           9.50000r per year, cxecuted by BQISi I cJ!d*8e*q- .           ..    . and
                                              , lBorrowarl dated      July 28, 1988
         and payable to the order of the Lender. The currcnt outstanding balanCe
         includcs unpaid princlpal, accrued unpald lntorsBt, unpaid advancea and
         fees. Thc total outetandlnE balancc ia S 33801.28.                                                 -
         rn conoldcration of the rcamortizltlon of the note or aaeunptlon
         agreellcnt and the proulaes contalned in thls .grsc&Ent. tle outstindlnt
         balance is ccpitrllzed and is now prlnclpcl !o be repald at Ll0000l                         CN$O
                                                                                10r'
         ffi llfi""ii i,                                  o"r*1il,28'                     ""0 "WF.ol"
                                                                                                    .l, o rrrr
         AND INIEREST ARE"*nolill3"lilrTlll.T::il'1fl"
                          PAID, EXCEPf TllA! 8HE final lnatalknant ol ths                       ^rO
                                                                                                          - ^rt
         cnt,irc debt, lf not pald   EooDGr,   wIIt be duc and payabia on                       bLr
                                                                                                      -.a$\gt-
                                                                                              psttlis
         ,, .r:'::.:..^.r*   tocn bolcnce prror    to   ronhorr,r,aorion wae rsduccd
         by a payrncnt whlch uae loter dctcndned to be uncollcctiblc, Rurat
         Houelng Servlce vlII charge the account wlth an anpunt egual to the
         uneqllactlblo paymantc. fh.lo c$ount le dtc and pnyable On tho
         sffectlve drte lt io eharged to th! account cnd nay .ccruc intcrast
         at thc proldraory notc rrt6.
         Subreat to applicable lau or to a nritten walver by Lendcr, Eorrouer
         shall pay to londer on tha day oonthly payln3ntg are dua undcr thc tfote,
         until the Notc 16 poid ln tull, a Eua ('funds'l for ! (a,'yearly taxea
         and aasesancnts whl€h may attaln prlorlty ovcr Lendcr,e n6rtgago or dosd
         of trust (security fnetrunentf ae o llen on thc eceurcd property
         degcribed in thc Securlty AgrGGEcnt (Eropsrgy), (b, ystrti lcaaehotd
         plyDenta or ground ront6 on th€ propcrty, if cny; 1c1 ycaily ha:ord or
         propcrty Lnsuroncc p0citrluaa; .nd (d) yaarly tlood inouraaio prcrnlurw, il
         any.. Thcca ltems arb called "lacros ltens.' !,endcr o!y,'at any tlmc,
         col,lect ond hold funda ln an arDunt not to exsecd the maxlnun arnDunt 6
         lsnder tor a tedarrlly rclatci nostgags tou, oay raqutre tor Eorrowcrs
         oEcrou, tccount snder,the fedCral ReaI Eltato Eottlemnt ?roceduret Act
         ot 197t aa anrendod froa tiro to tiue, 12 U.S.c. Secll,on 260t ct ecq.
         l'RESPA*t, unlese anothcr Law or fadcral rrgulatlon that applleo to the
         tundg seta a leeoer a&ount. If so, &ender nry, at any tlnaz collact aad
         hold funda in cn amoun! oot to oxcead the lGgaor cmount. Lcnder tu.!,
         Gdtiuto the arrcunt.of Funda duc on the baals of current data and
         rcasqnable aatieltee of oxpendlturce of future Escrow ltom, or othcryiee
         in nccordanco wlth applleabtc lcw,




ltt.lataaaitt tttrraaa




                                                                                           Ahl,r|.ntO
Case 5:19-cv-00129-TBR Document 1-4 Filed 09/12/19 Page 2 of 2 PageID #: 19




      the funds shall be hcld by a federal agency, including lender, or in an
      ingtitutlon whosa depoaits sre insured by a federal ogency,
      lnatrumentolityr or entity. Lender ehall apply funds to pay t.he Escroh,
      ftene. Lender tmy Dot chargo Borrow€r for hoLdiog and applying the
      Funds, .nnually analyeing the escrow account, or verifylng the Escrow
      Itema, unlsgs Lender pays Sorrouer intercst on the Funds and applicable
      Iaw permits the Lcndcr to rnake euch eharge. llowevor, Lender rnay requlre
      borrorgr to pay a one-tfunc charge tor an lndependent real estat€ tax
      reporting service uEcd by Lender in conneetion with thie lou, unlege
      applicublc lan providee othenirire, unleee an agreemgnt ie mrde or
      applicable Iaw regulres IntatrGst to be pald, Lender ehall not bo
      requlred to pay Borrower 6ny lntcreat or earnings on tho funds.
      BorEor.rer and Lender filry agrce in writing, however, that intcrcEt shtll
      be paid on the funda.

      Lender  shall give to borrower, h,lthout charge, rn annuel accounting of
      lhe funds, ehowing credlts and deblts to the funds and tho purpoae for
      wttich each debit to thc Funde uas made. Ihc funds are pledged as
      additlonal recurity for aII €urts secured by thia securlty rnstrunent.
      rf tha trusds hcld by Lcnder exceed the anounts pernitted to bo hsld by
      appllcrble law, Lender shall acqount to Borrower for the €xceEs Funds In
      accordnnce with th. rcquirernenta of appllcable llw. It the a$ount of
      the Funde held by Lcnder at lny tite i! not Euftioient to poy the Eecrow
      Itsens rrhen due, Lender may notity Borrouer ln writlng, and, in Fuch case
      Bortrower rhall pay to lronder the amount nGcoBlary to ruake up the
      deficicncy. Borrorrcr shall rnahc up thc detlcloncy in no nprc than
      tuelva monthly p.yrilrnta, at Lendor's rolc discratl.on.
      upoo pryoent  ln full of all suns aecured by thls Sccurlty fnetrurEnt,
      rrcnder shall promptly refund to Borrot{rr 6ny Eunds held by Lender. lt
      l,ender shall ccqulre or aoll the Property, Lendcr, prlor to the
      acquklElon or eale of the Property, ahalJ. apply any FundE held by
      Icndcr at tho ttma of ccquisltion or aale aa a crcdlt agalnst tho au[lg
      recured by thia Eocurlty Instruncnt.
      Unleas chsngcd by this agrcerrent, all of tbe terma of the notc or
      assrt.llptlan agreonent or the instrutmnte that seeure thcrn, renaln
      unchangad.

      Upon default in the payhent of any onc of the cbovc instalhnta or
      failure to  conrply uith any o! the condltlont and agrccmcntr contai.nad l,n
      the above-deserlbed note ot aosur[ptlon lgrcenant or the Inetruricnte
      aeeuring it, tlre luender, at lte ogtlon oay declare thc entire debt
      tmncdiately duc and pryable and mey ttke any other actlon auEhortz€d to
      reredy the default.

                                                                oote   ?'8'//
                                  Eorrower

                                                                Date
                                  Borrow6r
Case 5:19-cv-00129-TBR Document 1-5 Filed 09/12/19 Page 1 of 2 PageID #: 20




   Al3-0355&0 ItMIrt                                                                                       ils$8
                                    COMN.IAN WEALTH OF KEI\'I'IJ CK Y
                                      CA. LLDIV.A Y DIST]iICT COURT
                                                     DIVTSION
                                               cA$E N0. t.tc00347

   CRDDI   I    YENTI,JRE,$, L.LC                                                          PLAINTIFF
   vs,


   BONi'lA A. CHAMI3ITRS                                                                   DEFENDA:{'T
                                          NOTIqE OF NJDGT(ENT LIhN

   'l'c d:c Cormty Clcrk:

           This filing shall sent   sB   gcnlral notice lhfl: on Ncrembcl,25,?Ol+,lhe p,aintifT, CREDIT'

   VINTUR-ES, LLC. urs gmnr*t judgrnent against BONITA A" CI{AyBFfrS , in the sum of

   $4336,?4 plus inlercst aI thc lrtc of lwelvu rcrccnt (l ?%) pcr amum fmra date ofjudgmcnt aod all

   ws:s hercin,

   Norice Tcr Judgmenl DepKrr

           You nu"r, bc entftled to on ixerption uucer KRS 427.060 reprintd           be   low. lf you
           hclirvo y*l &re BnliUsd ro Efrcrt rrr cxemptiorl *oeli legal adr,lce.

           lr  addirion lr: any rxen'rption of penoaal Fropily, tn individun! dobtods nggrs&nto
           ilrtcrt:.ql nol to ?:diltsd S5,000,00 ln valw, in reol or personul property rhst cuub
           debtor or a dcptndmt of such deb(cr urss as a psrnancnl residenm in ihis sr{til, $r in
           s buri.l plot for such dubtor or r dcp*ndcn{ of stoh &hor is excrrpl i}om snle uftdcr
           rx$ou(l'-:r, nalchmont or judgmerrt, $dsEF Io IbrQcl0$$ a mortgagrgivurr by the
           c.ra6cr of I horng$ead or forpurchaoE mofley dus therr*oo, Thir c..rcmplctr shall not
           app.ly if the debt or llrbillry oxirtsd prior w th* purchasc of thc prnpcrty or lhc
           ers6ti0n af tho hprovchcmts thoxNra,


  DATE
  rruE
  BK
  ANTOr'lfA D. RiULK|,IER CLERT(
         Grr[OWAyOO.                          It1asou, $ohilllng   & Mason Co.. LPA
                                              Atto:ncys ior Ptaintiff
                                              51.8I Ne'torp Blvd.. Suito 202
                                              P.O, Box 498367, Cincirnati, Ohio 45249
                                              Plonc (51iN89.0829, Fax (li l3).18e-0E34
                                              msm@nrascn-lrw.com




                                                                                                   E^lillnl E
Case 5:19-cv-00129-TBR Document 1-5 Filed 09/12/19 Page 2 of 2 PageID #: 21




                                                                                                                         059   0




                                                cERllF]C4TEOF SERVtcE

    __. "   I
                lryUy   tttrlf   thal a o'^py of thc foregcing inutrunrent has been ssrvcd upon BONTTA A,
    CIJAMBERS 258 Almo-Roud, Almo Kcntu*ky                   4zt2e, by orcinary u.s. tr{a:[on this
                                      eO*!L,                                                                _.H**
   day of   .*   $*"'.,,{*it,   _.,
                                                                  ./-\


   STATE OF KEN'I'UCKY;
                                      t sc-r'
   cotmrt'or &&(,,
        tMi-?auJtx,clh:RK Of THE CCIUlirY COL,RT lN Al.ry) FORTHE COtq{Ty
   AND $TA'm AFORESAJD. DO I{EREBY CER"NFY THAT TIIE FOREGOING INSTRL}IE$T
   or wRrrnic \yAs.             0N THE     dff$   Ay oF /)Le4*__. !01 l,        *r il& 4          tLM.   toooHD     rN
   MY OFFIC[: FOR RECORD, Wl'mREUPOti TttE S,qME, IIJF. FOI{EOOINGITTTO *nS
   CERTIFICATE HAVE BEEl.r DUL.Y RECORDED IN MY OfflCE
               cIyEN UNDER My !r{ND, 'rf n6 THE ;2j[oxv op p._-*-.r?s*r.                                    ,':otr


   Thiu instrunrcnl was preprucd by Xachcl         ,1.   Mason,   $I9l Natsrp Blvd,,   Srtc   202 PO Bpx 49E367,
   Cincinnari.   Ohio    .{   5249.                                  r.\,



   TIIIS COM}fUNICATTON IS T'ROM A DDBT EOLLUCTOR




                                                                                                     ffiilllilltulllt
                      Case 5:19-cv-00129-TBR Document 1-6 Filed 09/12/19 Page 1 of 1 PageID #: 22


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            BONITA B. CHAMBERS, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             CALLOWAY
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $40,866.40                               JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

9/12/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 5:19-cv-00129-TBR Document 1-7 Filed 09/12/19 Page 1 of 4 PageID #: 23




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.


        Bonita B. Chambers, et al.


        TO:     (Name & Address of Defendant)

                BONITA B. CHAMBERS
                F/K/A BONITA B. POPHAM
                258 Almo Road
                Almo, KY 42020-9545


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00129-TBR Document 1-7 Filed 09/12/19 Page 2 of 4 PageID #: 24




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
          Case 5:19-cv-00129-TBR Document 1-7 Filed 09/12/19 Page 3 of 4 PageID #: 25




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.


        Bonita B. Chambers, et al.


        TO:     (Name & Address of Defendant)

                CREDIT VENTURES, LLC
                SERVE: Mason, Schilling & Mason Co., LPA
                Attorney for Judgment Creditor
                5181 Natorp Blvd., Suite 202
                Mason, OH 45040


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00129-TBR Document 1-7 Filed 09/12/19 Page 4 of 4 PageID #: 26




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
